Filed 8/21/14 P. v. Feliciano CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040727
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS111352A)

     v.
JAMIE FELICIANO,

         Defendant and Appellant.


         Pursuant to a negotiated disposition, Jamie Feliciano (defendant) pleaded no
contest to one count of recklessly evading an officer while operating a motor vehicle
(Veh. Code, § 2800.2, subd. (a), count one); one misdemeanor count of possession of
methamphetamine (Health & Saf. Code, former § 11377, subd. (a), Stats.2008, ch. 292,
§ 3, count two); and one count of hit and run causing property damage (Veh. Code,
§ 20002, subd. (a), count three). In exchange for her no contest pleas, defendant was
promised felony probation and the dismissal of several other counts.
         Subsequently, on October 5, 2011, the court suspended imposition of sentence and
placed defendant on probation for three years on various terms and conditions including
drug testing. The court ordered that defendant serve two days in county jail, with credit
for time served. The court imposed various fines and fees. On motion of the prosecutor,
the court dismissed several other counts.
         On October 19, 2011, the probation department filed a petition to revoke
defendant's probation based on a positive drug test. On October 21, 2011, defendant
admitted the probation violation. On November 23, 2011, the court revoked and then
reinstated defendant's probation on the same terms and conditions. The court ordered
that defendant serve 120 days in county jail and awarded defendant 77 days of custody
credits.
       On December 24, 2013, the probation department filed another petition to revoke
defendant's probation based on defendant's commission of a theft (Pen. Code, § 484) in
case No. MS317650A.1 On January 17, 2014, defendant was found in violation of her
probation in this case based on her plea of no contest in case No. MS317650A.
       On February 14, 2014, the court revoked and reinstated defendant's probation.
The court imposed a jail term of 165 days with credit for time served of 165 days. In the
misdemeanor case the court imposed a consecutive county jail term of 10 days, with no
credit for time served.
       Defendant filed a notice of appeal on February 25, 2014, in which she appealed
from the judgment based on the ground that the court had committed sentencing error.
       Defendant's appointed counsel has filed an opening brief in which no issues are
raised. Counsel asks this court to conduct an independent review of the record as
required by People v. Wende (1979) 25 Cal.3d 436 (Wende). Counsel has declared that
he advised defendant that this court will notify her that appointed counsel has filed a
Wende brief and give her the opportunity to inform this court of any issues she wishes to
bring to our attention.




1
       According to the probation officer's supplemental report prepared for sentencing in
case No. MS317650A, the Salinas Police responded to the Walmart store located on
Main Street in Salinas in regard to a theft. The store's loss prevention officer had
observed defendant select some men's clothing and various other items and conceal them
in a backpack. Defendant approached a cash register and paid for some items that she
had not concealed, but left the store without paying for the concealed items. The loss
prevention officer asked defendant to return to the store where she admitted to taking the
concealed items.
                                             2
       On June 10, 2014, by letter, we notified defendant of her right to submit written
argument on her own behalf within 30 days. That time has passed and we have not
received a response from defendant.
       Pursuant to Wende, supra, 25 Cal.3d 436, we have reviewed the entire record and
have concluded there are no arguable issues on appeal. Pursuant to People v. Kelly
(2006) 40 Cal.4th 106, we provide "a brief description of the facts and procedural history
of the case, the crimes of which the defendant was convicted, and the punishment
imposed." (Id. at p. 110.) Further, we include information about aspects of the trial court
proceedings that might become relevant in future proceedings. (Id. at p. 112.)
                              Facts and Proceedings Below2
       On July 16, 2011, at approximately 9:43 p.m., Salinas police officers saw
defendant driving a vehicle at a high rate of speed while making unsafe lane changes and
weaving through traffic. While one officer pursued defendant, other officers saw
defendant pass their vehicle at a speed in excess of 50 mph. Defendant ran a red light,
screeched around a corner at high speed, ran a stop sign, and then collided with a parked
truck. Defendant got out of the vehicle and tried to run away, but was caught by the
police. When the police searched defendant's vehicle before it was towed, they found a
handbag that contained a glass pipe with methamphetamine residue, as well as a small
bindle of methamphetamine. A check of defendant's driving record revealed that
defendant's license had been suspended for being a negligent driver.
       On July 21, 2011, the Monterey County District Attorney filed a felony complaint
in which defendant was charged with two felony offenses—recklessly evading an officer
while operating a motor vehicle (Veh. Code, § 2800.2, subd. (a), count one) and
transportation of a controlled substance (Health & Saf. Code, § 11379, subd. (a), count
two) and five misdemeanor offenses—hit and run causing property damage (Veh. Code,


2
       The facts are taken from the probation officer's report.
                                             3
§ 20002, subd. (a), count three), resisting arrest (Pen. Code, § 148, subd. (a)(1), count
four), possession of controlled substance paraphernalia (Health & Saf. Code, § 11364,
subd. (a) count five), and two counts of driving on a suspended license (Veh. Code,
§ 14601.1, subd. (a), count six and § 14601, subd. (a), count seven).
       On July 27, 2011, defendant entered not guilty pleas to all counts.
       On August 24, 2011, pursuant to a negotiated disposition, the prosecutor amended
count two to a misdemeanor violation of Health and Safety Code section 11377,
subdivision (a). Before defendant entered her no contest pleas, she executed a "WAIVER
OF RIGHTS PLEA OF GUILTY/NO CONTEST" form, in which she was advised of her
constitutional rights to a jury trial, to present a defense, and to confront witnesses, and her
right against self-incrimination. Defendant waived those rights. Defendant was advised
of the immigration consequences of her plea and that the maximum possible sentence for
the offenses to which she was pleading was three years.
       Upon our independent review of the record, we conclude there are no meritorious
issues to be argued, or that require further briefing on appeal. Defendant received the
sentence she was promised; and the record indicates that she was informed of and
knowingly and intelligently waived her constitutional rights before she entered her pleas.
Defendant admitted that she had violated her probation by failing to abstain from drug
use and by taking items from Walmart without paying for them.
                                         Disposition
       The judgment is affirmed.




                                              4
                                  _________________________________
                                  ELIA, J.


WE CONCUR:




_______________________________
PREMO, Acting P. J.




_______________________________
MIHARA, J.